Citation Nr: 1642408	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  09-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for status post nasal fracture with deviated septum (nasal fracture disability).  

2.  Entitlement to service connection for a skin disorder of the neck and face, to include pseudofolliculitis barbae.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to January 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

These matters were previously before the Board in July 2013, when they were remanded for additional development.  

The issue of entitlement to an initial compensable rating for a nasal fracture disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's skin disorder of the neck and face, diagnosed as pseudofolliculitis barbae, initially manifested in service or is otherwise etiologically related to his active military service.  


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for the Veteran's skin disorder of the neck and face, diagnosed as pseudofolliculitis barbae, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) and Stegall Compliance

The VCAA describes VA's duties to notify and to assist veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting the benefit sought on appeal, namely, service connection for pseudofolliculitis barbae.  Thus, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error is not prejudicial to the Veteran and will not be discussed further.  

Similarly, while the Board must ensure compliance with prior remand directives, where, as here, the benefit sought is being granted in full, discussion regarding compliance with prior remand instructions is not necessary because even if an error was committed, it is not prejudicial to the Veteran.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background

The Veteran contends that he is entitled to service connection for a skin disorder of the face and neck, to include pseudofolliculitis barbae.  As set forth in his July 2008 notice of disagreement, the Veteran contends that he had no skin problems prior to service, but after being forced to shave while in the military, he developed pseudofolliculitis barbae.  The Veteran has also reported that his condition has existed since service and that he has been unable to shave since service as a result.  Instead, the Veteran maintains his neck and facial hair by trimming it with scissors.  

According to a January 1974 report of medical examination, the Veteran's skin was clinically evaluated as normal on entrance into service, and in a corresponding report of medical history, the Veteran denied a history of skin diseases.  

A September 1974 service treatment record reveals that the Veteran was treated for pseudofolliculitis and was instructed on proper techniques to relieve ingrown hairs.  An October 1974 service treatment record notes that the Veteran was shaving with a depilatory power and that his pseudofolliculitis seemed to be under control at the time.  The treatment record noted that the Veteran was to be kept under supervision for six weeks and was to shave once every six days with a depilatory powder.  

In a January 1976 report of medical examination on separation from service, the Veteran's skin was clinically evaluated as normal.  

Following service, a February 2009 VA skin examination report notes that the Veteran reported developing pseudofolliculitis barbae during service when he was required to shave daily.  The examination report noted that there were no significant findings on physical examination and that the Veteran had not received any skin disease treatment over the twelve months preceding the examination.  The examiner rendered no diagnosis, as there was no evidence of significant pathology.  

In a September 2009 letter, private dermatologist Dr. C. Obeime wrote that the Veteran had three active, visible lesions and gave an assessment of pseudofolliculitis barbae.  Dr. Obeime noted that he discussed the nature of the disease at length with the patient, including shaving habits and techniques that might minimize symptoms.  

At a November 2013 VA dermatology consult, the Veteran reported that he first developed skin irritation after entering service and being required to shave.  The Veteran noted that his condition is worse along his neckline and that his skin was so sensitive that he had not shaved in over 20 years.  He provided that he simply relied on "clippers" to maintain his neckline.  The Veteran reported that he tried various creams and ointments to treat his condition but was unsuccessful.  The treating provider noted that there was no active condition, including folliculitis, on physical examination.  The Veteran was advised to continue his current regimen of clipping his facial hair with scissors when needed and was given instructions on shaving techniques in case the Veteran felt compelled to shave.  

The Veteran was afforded a second VA examination in November 2013.  The Veteran reported that he had to maintain a beard, otherwise he developed bumps on his skin; he stated that keeping a beard over the years was the only way he was able to control his condition.  The examiner noted that the Veteran had a mustache and a beard that ran along his chin and lower jaw-line.  The examiner provided that the Veteran had a history of pseudofolliculitis barbae that had resolved, as there were no obvious lesions noted on physical examination.  The examiner opined that it was less likely than not that the Veteran's claimed condition was incurred in, or caused by, his active military service, as the Veteran had no observable symptoms consistent with pseudofolliculitis barbae at the time of the examination.  

	Legal Analysis

As detailed above, to establish service connection, there must be evidence of a current disability, an in-service incurrence or aggravation of a disease or injury, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  

Despite the VA examination reports and November 2013 VA treatment record noting no active condition and/or no evidence of significant pathology to render a diagnosis, the September 2009 letter from Dr. Obeime establishes that the Veteran was diagnosed with pseudofolliculitis barbae during the course of the appeal.  Thus, despite evidence indicating that the Veteran's condition might have resolved, the Shedden element of a current disability is met.  See id.; McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (providing that a current disability is established if the evidence of record shows a disability at the time of the claim or during the pendency of the claim, even if it resolves prior to adjudication).  

Given the Veteran's diagnosis of, and treatment for, pseudofolliculitis barbae during active service, the Shedden element of an in-service incurrence or aggravation of a disease or injury is also met.  See Shedden, 381 F.3d at 1167.  Thus, the question before the Board is whether the Veteran's pseudofolliculitis barbae manifested in, or otherwise etiologically related to, his active military service.  See id.  

Despite medical opinions of record indicating that the Veteran's pseudofolliculitis barbae is not due to his active military service, the evidence of record establishes that service connection for pseudofolliculitis barbae is warranted.  

In opining that the Veteran's pseudofolliculitis barbae was less likely than not etiologically related to the Veteran's active military service, both the February 2009 and November 2013 VA examiners merely relied on the fact that there were no significant findings on physical examination.  However, neither examiner addressed the Veteran's reports that he first experienced symptoms related to pseudofolliculitis barbae during active service and that he has been unable to shave since service.  As a lay witness, the Veteran is competent to report observable symptoms, such as bumps on his face and neck that occur after shaving.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Layno, 6 Vet. App. at 469.  Moreover, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of a lack of contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1336-37.  Here, the Board finds no reason to doubt the Veteran's reports that he first experienced pseudofolliculitis barbae symptoms during active service, particularly given the fact that his skin was clinically evaluated as normal on entrance into service.  The Board also finds credible the Veteran's reports that following service, he continued to experience symptoms after shaving, and as a result, he uses scissors to maintain his facial hair.  The fact that the Veteran had a beard along his chin and lower jaw line during the November 2013 VA examination, but no signs of active pseudofolliculitis barbae, is consistent with the Veteran's reports that he trims, rather than shaves, his facial hair to minimize irritation associated with pseudofolliculitis barbae.  Thus, given the Veteran's competent and credible evidence as to the continuity of pseudofolliculitis barbae symptoms that have occurred upon shaving since the time of his active military service, there is sufficient evidence to find that his pseudofolliculitis barbae manifested in, or is otherwise etiologically related to, his active military service.  See Davidson, 581 F.3d at 1316; Layno, 6 Vet. App. at 469.  

Therefore, notwithstanding the negative etiology opinions of record, there is at least an approximate balance of positive and negative evidence as to whether the Veteran's pseudofolliculitis barbae was caused by his active duty service.  As the positive and negative evidence of record is at least in relative equipoise, the benefit-of-the-doubt rule applies, and service connection for the Veteran's pseudofolliculitis barbae is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for a skin disorder of the neck and face, diagnosed as pseudofolliculitis barbae, is granted.  


REMAND

Before a decision can be reached on the Veteran's claim for an increased rating for his nasal fracture disability, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board remanded the Veteran's claim in July 2013 for additional development.  In pertinent part, the Board found that a new VA ear, nose, and throat examination was needed to assess the severity of the Veteran's nasal fracture disability based on an indication that his disability had worsened since his May 2008 VA examination.  

A VA ear, nose, and throat examination has not been conducted since the Board's July 2013 remand.  As detailed in the January 2014 Supplemental Statement of the Case (SSOC), a VA examination was scheduled to take place in October 2013, but the Veteran informed the Indianapolis VA Medical Center that he did not want to be seen by an ear, nose, and throat doctor.  However, in a February 2014 statement, the Veteran maintained that he did not fail to report for a VA ear, nose, and throat examination.  According to the Veteran, he could not report for the scheduled examination in October 2013 because of "another appointment that was more of an emergency," and he was told by a VA representative that his examination would be rescheduled.  The Veteran also wrote that he would "gladly welcome" another VA ear, nose, and throat examination and that his symptoms were getting worse.  

In light of this history, the Veteran has shown good cause as to why he did not report for the scheduled examination.  38 C.F.R. § 3.655(a).  Moreover, given the Board's previous remand instructions and the Veteran's assertion that the severity of his disability has worsened, a remand is warranted to provide the Veteran an additional opportunity to appear for a VA examination to determine the current nature and severity of his nasal fracture disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Stegall v. West, 11 Vet. App. 268, 271 (1998); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

Finally, the Board notes that VA treatment records were last associated with the Veteran's claims file in July 2013.  On remand, the AOJ should attempt to obtain any outstanding treatment records that may be pertinent to the Veteran's claims.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(2).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  

In particular, obtain any outstanding VA treatment records dated from July 2013 to present.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, afford the Veteran a VA ear, nose, and throat examination with an appropriate medical examiner to determine the current nature and severity of his status post nasal fracture with deviated septum disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

a)	The examiner should clearly identify all current residuals of the Veteran's nasal fracture with deviated septum.  

b)	The examiner should specifically indicate whether the Veteran has 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

A complete rationale should be provided for any opinion expressed.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If the benefit sought is not granted in full, furnish the Veteran and his representative an SSOC after affording the requisite time to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


